The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 23, 2015

                                      No. 04-15-00471-CR

                                   Donte Lewayne WILSON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR4061
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
         Appellant’s brief was due on October 22, 2015. On November 2, 2015, the clerk of this
court notified appellant’s attorney that appellant’s brief was late and asked appellant’s attorney
to respond to this court in writing within 10 days. See TEX. R. APP. P. 38.8(b)(2). The Clerk’s
letter informed counsel to provide a reasonable explanation for failing to timely file the brief.
The letter also required that any response Ashould also demonstrate that you are taking
affirmative steps to remedy the deficiencies.@ Further, the letter informed the attorney that if he
intends for his response Ato act as a motion for extension of time, it must comply with Texas
Rule of Appellate Procedure 10.5 and the Fourth Court of Appeals=s local rules.@

       Appellant’s attorney did not respond by the due date of November 12, 2015. On
November 17, 2015, 26 days after the brief was due, Appellant’s attorney filed a motion for
extension of time of an additional 30 days.

        Given the extensions already allowed and appellant’s attorney’s failure to respond to this
Court’s orders, the motion for extension of time is granted in part. We ORDER appellant’s
attorney to file appellant’s brief on or before December 7, 2015. No further extensions of time
will be allowed.



                                                     _________________________________
                                                     Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court